DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 3/18/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1 and 14 have been amended. 
In view of the amendments the 35 USC 112(b) Rejection of claim 14 has been withdrawn.
In view of the amendments, the Objection to claim 1 has been withdrawn.
In view of the amendments, the 35 USC 112(b) Rejection of claim 14 has been withdrawn.
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Hernandez et al. (US 5878715) and Uchimura et al. (US 2011/0133584) still read on the claimed invention.
Re claim 1 and 6, Applicant argues (Page 9-10 and Page 11) that it would not be obvious to modify Hernandez by the teaching of Uchimura, since Hernandez already teaches a structure that prevents disengagement of the lug from the ramp.
Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the assembly of Hernandez to have the latch forming a snap-fit engagement with a portion of the peripheral edge of the ear in such a way as to prevent withdrawal of the ear from the slot, in order provide a structure to prevent disengagement or release of the ears or latch, if damage would occur to the assembly (Uchimura; [0050]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Re claim 2, Applicant argues (Page 10-11) that Hernandez does not disclose that “the ear is configured to be inserted into the slot via a relative rotation between the first housing portion and the second housing portion.”
Examiner respectfully disagrees.
Hernandez, as the Applicant points out, uses both axial and rotational insertion of the ear into the slot, between the first housing portion and the second housing portion. Applicant’s claimed invention does not provide a specific structure in which a relative rotation is exclusive to the insertion of the ear into the slot. Furthermore, one skilled in the art would recognize in light of Hernandez that axial and rotational movement can be utilized in order for alignment and insertion of the ear into the slot Therefore Hernandez still reads on the invention as claimed.
Re claim 10, Applicant argues that it would not be obvious to modify the throttle body of Hernandez to have a closed end as taught by Uchimura since doing so would prevent fluid flow through the throttle body, rendering Hernandez unsatisfactory for its intended purpose.

Please see the rejection of the claims below.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2, 6, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 5878715; IDS) in view of Uchimura et al. (US 2011/0133584).
In claim 1, Hernandez teaches a housing assembly (Fig. 1) comprising a first housing portion (22) and a second housing portion (24) that is secured to the first housing portion (22) via a fastener (54, 56 58), wherein the fastener comprises: an ear (54) that that protrudes from a sidewall (26) of the first housing portion (22) in a direction perpendicular to the sidewall (26); a slot (56) that is formed in a housing surface (48) of the second housing portion (24); and an elastic latch (58) that protrudes into the slot (56) so as to at least partially obstruct the slot (56), and when the second housing portion (24) is assembled with the first housing portion (22), the ear (54) is press fit (Col. 6, ln. 9-42) in the slot (56) 
Hernandez does not teach the latch forming a snap-fit engagement with a portion of the peripheral edge of the ear in such a way as to prevent withdrawal of the ear from the slot.
However, Uchimura teaches (Fig. 3 and 6) a latch (44, 47b) forming a snap-fit engagement (via latching; [0047-0050]) with a portion of the peripheral edge (45) of the ear (38b) in such a way as to prevent withdrawal of the ear (38b) from the slot (formed by respective walls 53).
Therefore in view of Uchimura, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the assembly of Hernandez to have the latch forming a snap-fit engagement with a portion of the peripheral edge of the ear in such a way as to prevent withdrawal of the ear from the slot, in order provide a structure to prevent disengagement or release of the ears or latch, if damage would occur to the assembly (Uchimura; [0050]).

In claim 6, Hernandez as modified teaches the assembly of claim 1; furthermore Hernandez teaches wherein the latch (58) includes a fixed end (portion of 58 connected to 48) that is secured to the second housing portion (24), a free end (portion of 58 adjacent 56) that is spaced apart from the fixed end (portion of 58 connected to 48) 
Hernandez does not teach a hook portion disposed at the free end, wherein the hook portion protrudes from surface of the latch in such a way as to define a shoulder.
However, Uchimura further teaches a hook portion (47b) disposed at the end of the latch, such that the hook portion (47b) protrudes from surface of the latch (44, 47b) in such a way as to define a shoulder.
Therefore, further in view of Uchimura, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Hernandez as modified to have a hook portion disposed at the free end, wherein the hook portion protrudes from surface of the latch in such a way as to define a shoulder, in order to ensure engagement with the ear (Uchimura; [0044]).
In claim 10, Hernandez as modified teaches the assembly of claim 1; furthermore Hernandez does not teach wherein the first housing portion includes a closed end, a longitudinal axis that is perpendicular to the closed end.
However, Uchimura further teaches a first housing (35) portion having a closed end (27 and circumferential surface of 35), a longitudinal axis (axis of 22) that is perpendicular to the closed end (27 and circumferential surface of 35).

In claim 11, Hernandez teaches a fastener (54, 56, 58) configured to join a first housing portion (22) to a second housing portion (24), the fastener comprising a receiving portion (56) and an insertion portion (54) that is received in, and engages with, the receiving portion (56), wherein the insertion portion (54) includes an ear (body of 54) that protrudes from a sidewall (26) of the first housing portion (22), the ear (54) protruding in a direction perpendicular to the sidewall (26), the receiving portion (56) includes: a housing surface (48; axially upper surface of 48) of the second housing portion (24), the housing surface (48) configured to face the sidewall (26), the housing surface (48) having a slot (56) formed therein; and an elastic latch (58) disposed in the slot (56) so as to at least partially obstruct the slot (56), and when the insertion portion (54) is assembled with the receiving portion (56), the ear (54) is press-fit into the slot (56; Col. 6, ln. 9-42).
Hernandez does not teach the latch forming a snap-fit engagement with a portion of the peripheral edge of the ear in such a way as to prevent withdrawal of the ear from the slot.
However, Uchimura teaches (Fig. 3 and 6) a latch (44, 47b) forming a snap-fit engagement (via latching; [0047-0050]) with a portion of the peripheral edge (45) of the ear (38b) in such a way as to prevent withdrawal of the ear (38b) from the slot (formed by respective walls 53).
Therefore in view of Uchimura, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the fastener of Hernandez to have the latch forming a snap-fit engagement with a portion of the peripheral edge of the ear in such a way 
In claim 12, Hernandez as modified teaches the fastener of claim 11; furthermore Hernandez teaches wherein the fastener (56) is configured so that when the first housing portion (22) and second housing portion (24) are relatively rotated (Col. 6, ln. 9-42) in a first direction about an axis (central axis of 22, 24) that is parallel to the sidewall (26), the ear (54) is moved relative to the slot (56) between an initial position in which the ear (54) is positioned external to the slot (56) and in alignment with the slot (56), and a final position in which the ear (54) is in the slot (56) and the ear (54) is engaged with the latch (58; Col. 6, ln. 9-42).
In claim 14; Hernandez as modified teaches the fastener of claim 12; furthermore Hernandez teaches wherein the first housing portion (22) and the second housing portion (24) are configured so that once the ear (54) is moved relative to the slot (56) to the final position, relative rotation of the first housing portion and the second housing portion (24) in a second direction (counter clockwise) about the axis is prevented via engaging means (76), where the second direction is opposed to the first direction.
Hernandez does not teach said engagement being the ear with a hook portion.
However, Uchimura further teaches wherein the ear (38b) is engaged with a hook portion (47b) to restrict movement ([0047-0050]).
Therefore, further in view of Uchimura, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the fastener of Hernandez as modified to have relative rotation of the first housing portion and the second housing portion in a second direction about the axis prevented via the engagement of the ear with the hook portion, in order to ensure engagement of the latch with the ear (Uchimura; [0044]).
Allowable Subject Matter
Claims 3-5, 7-10, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3: “wherein the second housing portion includes an internal vacancy that communicates with the slot, and the latch is cantilevered from a surface of the vacancy in such a way as to protrude into the slot.”
Claim 7: “wherein the latch is an elastic member having an arc shape between a fixed end that is secured to the second housing and a free end that is opposed to the fixed end, the latch including a hook portion at the free end that is configured to engage the peripheral edge of the ear.”
Claim 8: ”a pillar that adjoins the wall structure and includes the housing surface, the pillar protruding beyond the wall structure open end in a direction parallel to the longitudinal axis and including an end face that is parallel to and spaced apart from the wall structure open end, the pillar being configured so that the housing surface faces the longitudinal axis, and wherein the ear comprises an enlarged portion of the flange, and the slot is provided in the housing surface of the pillar at an axial location between the wall structure open end and the pillar end face”
Claim 10: “wherein the first housing portion includes a closed end. a longitudinal axis that is perpendicular to the closed end, the sidewall that protrudes from and surrounds the closed end and is parallel to the longitudinal axis. the sidewall comprising a pair of planar sidewall portions joined at each end by a pair of curved sidewall portions, an open end that is opposed to the closed end, and a flange the protrudes outward from the sidewall at the open end, and wherein the ear protrudes outward from the sidewall in a direction away from the longitudinal axis, and is disposed along one curved sidewall portion of the pair of curved sidewall portions.”
Claim 13: “which the ear is in the slot and the leading edge of the ear contacts a ramp portion of the latch and causes the latch to deflect out of the slot, and from the intermediate position to the final 
Claim 15: “wherein the second housing portion includes an internal vacancy that communicates with the slot, and the latch is cantilevered from a surface of the vacancy in such a way as to protrude into the slot.”
Claim 17: “wherein the latch is an elastic member having an arc shape between a fixed end that is secured to the second housing and a free end that is opposed to the fixed end, the latch including a hook portion at the free end that defines a shoulder that is configured to engage an edge of the ear.”
Claim 18: “a pillar that adjoins the wall structure and includes the housing surface, the pillar protruding beyond the wall structure open end in a direction parallel to the longitudinal axis and including an end face that is parallel to and spaced apart from the wall structure open end, the pillar being configured so that the housing surface faces the longitudinal axis, and wherein the ear comprises an enlarged portion of the flange, and the slot is provided in the housing surface of the pillar at an axial location between the wall structure open end and the pillar end face.”
Claim 20: “wherein the ear protrudes outward from the sidewall in a direction away from the longitudinal axis, and is disposed along one curved sidewall portion of the pair of curved sidewall portions.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 2013/0233857) teaches a housing having a clutching and linear retention features.
Myers et al. (US 2009/0194349) teaches a steering column cover having male/female mating clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832